This is an appeal from a directed verdict by his Honor, Judge Moore, in favor of the respondent McLaurin, as administrator of M.J. Hood, deceased; the issue being whether Mrs. M.J. Hood, respondent's intestate, indorsed the note sued on, the exception raises the issue that his Honor erred in not sending the case to the jury. The evidence of J.M. Hood, the witness to the note, M.J. Hood having made her mark, is that M.J. Hood did not indorse the note, and that the alleged indorsement was brought to the attention of M.J. Hood while he was present. There was no evidence to send the case to the jury that Mrs. Hood indorsed the note by making her mark, or that she knew anything about it. His Honor, in my opinion, committed no error, and exception should be overruled, and I think judgment should be affirmed.
MR. CHIEF JUSTICE GARY concurs.